Name: Commission Regulation (EEC) No 1118/90 of 30 April 1990 concerning the stopping of fishing for common sole by vessels flying the flag of Belgium
 Type: Regulation
 Subject Matter: Europe;  fisheries
 Date Published: nan

 No L 112/8 3 . 5 . 90Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1118/56 of 30 April 1990 concerning the stopping of fishing for common sole by vessels flying the flag of Belgium stock as from 25 April 1990 ; whereas it is therefore necessary to abide by that date ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic^ Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities (* 1 ), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, * Whereas Council Regulation (EEC) No 4047/89 of 19 December 1989 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1990 and certain conditions under which they may be fished (3), as amended by Regulation (EEC) No 738/90 (4), provides for common sole quotas for 1990 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of common sole in the waters of ICES division Vila by vessels flying the flag of Belgium or registered in Belgium have reached the quota allocated for 1990 ; whereas Belgium has prohibited fishing for this HAS ADOPTED THIS REGULATION : Article 1 Catches of common sole in the waters of ICES division Vila by vessels flying the flag of Belgium or registered in Belgium are deemed to have exhausted the quota allo ­ cated to Belgium for 1990. Fishing for common sole in the waters of ICES division Vila by vessels flying the flag of Belgium or registered in Belgium is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the above mentioned vessels after the date of applica ­ tion of this Regulation. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It applies from 25 April 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 1990. For the Commission Manuel MARÃ N Vice-President (') OJ No L 207, 29, 7. 1987, p. 1 . 0 OJ No L 306, 11 . 11 . 1988, p . 2. 0 OJ No L 389, 30. 12. 1989, p . 1 . (4) OJ No L 82, 29. 3 . 1990, p. 7.